Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 12/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Examiner acknowledge that documents in IDS filed on 12/10/2020 which are marked with double asterisk (**) next to the Cite No. were not supplied because they were previously cited by or submitted to the office in prior application number 15/240,142, filed August 16, 2016. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,626,692. Although the claims at 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drenth et al. (U.S. 2014/0174832A1).
Regarding claim 1, Drenth et al. disclose an overshot assembly (30, fig. 1 and refer to abstract) comprising: a proximal body portion (see fig. A1 below); a distal body portion (see fig. A1 below) having a wall (38, fig. 4A) and a longitudinal axis (52, fig. 3), the wall (38) of the distal body portion having an inner surface, an outer surface, and a 
a spindle (50) at least partially received within the central bore (42) of the distal body portion (see fig. 2), wherein the spindle (50) has an outer surface, a proximal portion, and a distal portion (see fig. A1 below), wherein the spindle and the proximal body portion cooperate to define a threaded coupling (see fig. A2 below),
and a latching assembly (70, fig. 3) operatively coupled to the distal body portion (see fig. A1 below) and configured for movement about and between a retracted position and a deployed position (refer to paragraph 0031), wherein the distal body portion is configured for axial advancement relative to the spindle (50, refer to paragraph 0041) and the spindle (50) is configured for axial movement (see fig. 6B, 6C and refer to paragraph 0032) but not rotational movement relative to the longitudinal axis of the distal body portion (refer to paragraph 0065), 
and wherein axial advancement of the distal body portion in a proximal direction relative to the spindle (50) is configured to effect movement of the latching assembly (70) from its deployed position toward its retracted position (see fig. 6A, 6B, and refer to paragraph 0033). 
Note that the phrase configured to is related to the intended use of the apparatus. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477  In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). 


    PNG
    media_image1.png
    774
    690
    media_image1.png
    Greyscale

Figure A1

    PNG
    media_image2.png
    611
    568
    media_image2.png
    Greyscale

Figure A2
Regarding claim 2, Drenth et al. disclose the latching assembly comprises at least one latch member (70. Refer to paragraph 0031).
Regarding claim 3, Drenth et al. disclose the wall (38) of the distal body portion defines at least one distal radial opening (46) extending from the outer surface of the wall (38) to the central bore (42) of the distal body portion (refer to paragraph 0029), wherein the at least one distal radial opening (46) is configured to at least partially receive the at least one latch member (70) when the latching assembly is in the deployed position (see fig. 6C and refer to paragraph 0031).

 and refer to paragraphs 0030-0032).
31Attorney Docket No. 36362.0174U2- Utility Patent Application	Regarding claim 5, Drenth et al. disclose a sleeve subassembly (the middle section comprising of sleeve 90) having a central bore (see fig. A1 above) and a common longitudinal axis with the distal body portion (axis 52), wherein the sleeve subassembly is positioned between the proximal and distal body portions relative to the longitudinal axis (see fig. A1 above), wherein the central bore of the sleeve subassembly has proximal and distal portions (see fig. A1 above), 
and wherein the sleeve subassembly defines a first seat (see fig. A1 above and also see fig. 9A) within the central bore of the sleeve subassembly (see fig. 9A): a drive element (144) secured to the proximal portion of the spindle (50, see fig. 9A and refer to paragraph 0039); 
and an engagement subassembly (140; refer to paragraph 0039) operatively coupled to the sleeve subassembly (see fig. 3 and 9A) and projecting radially inwardly within the central bore of the sleeve subassembly (see fig. 9A), wherein the sleeve subassembly is configured for rotation about and between a locked position and an unlocked position (refer to paragraph 0036 ), wherein in the locked position, the drive 
\wherein in the unlocked position: the sleeve subassembly is configured for axial advancement relative to the spindle (50) to effect corresponding axial movement of the distal body portion (refer to paragraph 0040); and the drive element (144) and the spindle (50) are configured for axial movement but not rotational movement relative to the common longitudinal axis (refer to paragraph 0065). 
Regarding claim 6 Drenth et al. disclose the sleeve subassembly (the middle section comprising of sleeve 90) comprises a proximal sleeve portion and a distal sleeve portion (upper middle and lower middle section of 30 around sleeve 90), wherein the distal sleeve portion is positioned between the proximal sleeve portion and the distal body portion relative to the common longitudinal axis (52, see fig. 1 above), wherein the proximal and distal sleeve portions respectively define the proximal and distal portions of the central bore of the sleeve subassembly (see fig. A1 above), and wherein the distal sleeve portion (lower middle section of 30 around sleeve 90) has a proximal end that defines the first seat within the central bore of the sleeve subassembly (see fig. A1 above).
Regarding claim 7, Drenth et al. disclose the central bore of the sleeve subassembly (see fig. A1 above) is positioned in communication and substantial alignment with the central bore (42, fig. 4A) of the distal body portion (see fig. 3 and refer to paragraph 0029), and wherein at least a portion of the distal sleeve portion of the sleeve subassembly is positioned within the central bore of the distal body portion (see fig. 3 and 9A).

Regarding claim 9, Drenth et al. disclose the latching assembly (70) comprises at least one latch member (refer to paragraph 0031), and wherein the locking assembly comprises at least one locking member (80; refer to paragraph 0035).
Regarding claim 10, Drenth et al. disclose the wall (38, fig. 4A) of the distal body portion (see fig. A1 above) defines at least one proximal radial opening (44; see fig. 6B and refer to paragraph 0029) extending from the outer surface of the wall (38) to the central bore (42) of the distal body portion and at least one distal radial opening (46) extending from the outer surface of the wall (38) to the central bore (42) of the distal body portion (see fig. 6B), wherein the at least one proximal radial opening (44) is configured to at least partially receive the at least one locking member (80) when the locking assembly is in the deployed position (refer to paragraph 0035), and wherein the at least one distal radial opening (46) is configured to at least partially receive the at 
Regarding claim 11, Drenth et al. disclose the distal portion of the spindle (50) has a recessed portion (see fig. A1 above) and a wedge portion (54, 58) spaced distally from the recessed portion (see fig. A1 above) relative to the common longitudinal axis (52; see fig. and refer to paragraph 0030), wherein the distal portion of the spindle (50) comprises a first driving surface (60, 56; see fig. 5A and refer to paragraph 0030) that partially defines the recessed portion (see fig. 6B) and is radially inwardly tapered moving proximally relative to the common longitudinal axis (52, see fig. 3 and refer to paragraph 0030), 
wherein the locking assembly (80) is positioned in engagement with the first driving surface (60) when the locking assembly is in the deployed position (refer to paragraph 0035), and wherein upon axial advancement of the sleeve subassembly (the middle section comprising of sleeve 90) relative to the longitudinal axis (52), the first driving surface (60) is configured to disengage the locking assembly to permit movement of the locking assembly (80) toward the retracted position (refer to paragraph 0033 and 0036).
Regarding claim 12, Drenth et al. disclose the wedge portion (54) of the distal portion of the spindle (50) defines a second driving surface (56; refer to paragraph 0030), wherein the latching assembly (70)  is positioned in engagement with the second driving surface when the latching assembly is in the deployed position (refer to paragraph 0031), and wherein upon axial advancement of the sleeve subassembly (the middle section comprising of sleeve 90) relative to the longitudinal axis (52), the second 
33Attorney Docket No. 36362.0174U2-Utility Patent Application	Regarding claim 13, Drenth et al. disclose when the sleeve subassembly (the middle section comprising of sleeve 90) is in the locked position (refer to paragraph 0036), the engagement subassembly (140; refer to paragraph 0039) engages the drive element (144) to operatively couple the sleeve subassembly to the drive element (refer to paragraph 0039) such that rotation of the sleeve subassembly effects a corresponding rotation of the drive element (144) and the spindle (50; refer to paragraph 0039), 
and wherein when the sleeve subassembly is in the unlocked position, the engagement subassembly (140) is disengaged from the drive element (144) and the drive element is configured for receipt within the distal portion of the central bore of the sleeve subassembly (refer to paragraph 0040).
Regarding claim 15, Drenth et al. disclose the distal portion of the spindle (50) has a recessed portion (see fig. A1 above) and a wedge portion (54, 58) spaced distally from the recessed portion (see fig. A1 above) relative to the common longitudinal axis (52; see fig. and refer to paragraph 0030), wherein the distal portion of the spindle (50) comprises a first driving surface (60, 56; see fig. 5A and refer to paragraph 0030) that partially defines the recessed portion (see fig. 6B) and is radially inwardly tapered moving proximally relative to the common longitudinal axis (52, see fig. 3 and refer to paragraph 0030), 
wherein the at least one locking member (80) is positioned in engagement with the first driving surface (60) when the at least one locking member (80) is positioned in 
Regarding claim 16, Drenth et al. disclose the spindle (50) is pivotally coupled to the proximal body portion (see fig. 3 and refer to paragraph 0009 and 0044),
Regarding claim 20, Drenth et al. disclose wherein the at least one locking member comprises at least one of a ball (see fig. 5A), a roller, or a cylinder.
Regarding claim 21, Drenth et al. disclose wherein the overshot does not comprise a locking assembly that is configured to axially advance the spindle distally (see figs. 2, 3, and paragraphs 0041-0042: the spindle 50 is axially advanced distally by a wireline tool or pump-in fluid pressure and not by locking members 80). 
Regarding claim 22, Drenth et al. disclose wherein the overshot does not comprise a sleeve assembly that is rotatable about the longitudinal axis between a locked position and an unlocked position to selectively inhibit distal axial advancement of the spindle (paragraph 0036 states that the overshot can comprise locking sleeve 90, which implies that it can also not comprise locking sleeve 90). 
Regarding claim 23, Drenth et al. disclose wherein the overshot does not comprise an engagement assembly that is configured to engage a release sleeve to axially advance the spindle distally (the embodiment of figs. 1-3 does not comprise an engagement assembly 146 shown in the embodiment of fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Drenth et al. (U.S. 2014/0174832A1) alone.
Regarding claim 22, Drenth et al. teach all the features of this claim as applied to claim 1 above. , Drenth et al. further disclose in paragraph 0036 that the overshot can comprise locking sleeve 90, which implies that there are instances/embodiments wherein it can also not comprise locking sleeve 90.
However, the specification of Drenth et al. appear to be silent to wherein the overshot does not comprise a sleeve assembly that is rotatable about the longitudinal axis between a locked position and an unlocked position to selectively inhibit distal axial advancement of the spindle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Drenth et al. to have had the overshot not comprise a sleeve assembly that is rotatable about the longitudinal axis between a locked position and an unlocked position to selectively inhibit distal axial advancement of the spindle because applicant has not disclosed that not including a sleeve assembly that is rotatable about the longitudinal axis between a locked position . 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 12/09/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Drenth et al. fail to teach), wherein the spindle and the proximal body portion cooperate to define a threaded coupling. Applicant further states that Drenth discloses and explains the benefits of a pivot joint element positioned between and coupled to the proximal portion and the distal portion of the overshot. 
Examiner respectfully disagree. See fig. A2 above. Also, in paragraph 0044, the pivot joint element is optional. Paragraph 0024 states that the term “optional” or “optionally” means that the subsequently described event or circumstance may or may not occur and that the description includes instances where said event or circumstance occurs and instances where it does not. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/TARAS P BEMKO/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             


/Y.A/
01/29/2021